DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 14 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 1-16 are pending.
Claims 8-16 are withdrawn.
Claims 1-7 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as presently amended, recites the negative limitation “wherein the emulsion is formed without the use of glycerols.” As set forth in MPEP 2173.05(i), “there is nothing inherently ambiguous or uncertain about a negative limitation.” However, the term “glycerols” is not defined or discussed in the Specification. The terms “glycerol” and “medium chain triglycerides” are disclosed ([0064]), but a genera of “glycerols” is not disclosed. Furthermore, the term “glycerols” does not Biology Dictionary online at https://biologydictionary.net/glycerol/ as 1,2,3-propanetriol, having the structure

    PNG
    media_image1.png
    90
    175
    media_image1.png
    Greyscale
.

As further set forth in MPEP 2173.05(i), 
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Since the term “glycerols” does not have a basis in the original disclosure, it is considered New Matter and is subject to a rejection under 112(a) for a lack of written description.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noznick (US 3,628,968; of record), in view of Mehansho (US 2002/0155194 A1), as evidenced by Hognadottir (Journal of Chromatography A, 998 (2003) 201–211; of record).
It is noted that the Examiner misspelled the name of the inventor of the ‘968 patent. The spelling is corrected in this Action.
 Noznick teaches a method of making emulsified food composition comprising essential oils (col 1: 4-9). Noznick teaches the method includes liquid emulsifiers and emulsion stabilizers including larch arabinogalactan (col 1: 65-66). Noznick teaches the emulsions are homogenized in conventional fashion to a particle size between less than 1 micron to 10 microns (col 2: e.g. 21-24), within the claimed range of claim 1.
For claim 2, Noznick teaches methylcellulose in the composition (col 2, e.g. 5-6). 
Citrus as an essential oil useful in the composition (Example 1, col 2). For claim 7, the evidentiary art of Hognadottir discloses orange oil contains 94.5% limonene.
Noznick does not teach an emulsion formed without the use of a glycerol derivative.
Mehansho teaches the missing element of Noznick.
Mehansho teaches a method of making emulsions comprising larch arabinogalactan, a protein, and a flavor oil. These compositions are useful for stabilizing the protein components (Abstract; pg 2, [0024]; pg 10, [0100]). Mehansho teaches that any food grade emulsifier can be used to stabilize the oil as an oil-in-water emulsion, including food starches; carboxymethylcellulose; and gums such as gum ghatti, xanthan gum, tragacanth gum, guar gum, locust bean gum, pectin, and mixtures thereof (pg 10, [0101]). Mehansho teaches the flavor oils may be essential oils including orange, lemon, and lime (pg 10, [0104]), as well as peppermint flavor (pg 11, [0108]). Mehansho teaches the particle size of the emulsions produced are from about 0.1 to about 3.0 microns (pg 11, [0105]), within the claimed range. 
It is noted that Mehansho teaches alternative names for larch gum arabinogalactan including: larch gum, larch wood sugar, galactoarabinan, L-arabino-D-galactan, and stractan (pg 2, [0024]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form an emulsion as recited in Noznick without the presence of a polyglycerol partial ester of a higher fatty acid in prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noznick (cited above), in view of Mehansho (cited above), and Kawasaki (US 2006/0018867 A1; of record), as evidenced by Hognadottir (cited above).
The teachings of Noznick and Mehansho are discussed above.
The combination of Noznick and Mehansho does not teach an essential oil from the Lamiaceae family or the Lauraceae family.
Kawasaki teaches the missing element of the combination of Noznick and Mehansho.
Kawasaki teaches methods of making a preservative and antibacterial cosmetic composition that can easily be applied in the form of an emulsion (Abstract). Kawasaki teaches the method can include orange oil or members of the Lamiaceae family or the Lauraceae family including peppermint and lavender (pg 37, [0131]). Kawasaki also teaches the method can include larch (Larix occidentalis extract (pg 24, [0099]).
Lamiaceae family or the Lauraceae family. A person of ordinary skill would have been motivated to choose an essential oil from the Lamiaceae family or the Lauraceae family as the specific essential oil to include in the method of the combination of Noznick and Mehansho since Kawasaki teaches an essential oil from the Lamiaceae family or the Lauraceae family is effective in a preservative or antimicrobial method, and it is prima facie obvious to substitute equivalents for the same purpose when the equivalency is recognized in the prior art. See MPEP 2144.06(II). It is likewise prima facie obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.

Examiner’s Reply to Attorney Arguments
The remarks of 14 December 2020 have been fully considered.  However, claims 1-7 are rejected under 35 U.S.C. § 103 as unpatentable over Noznick and secondary references, as set forth above.

1) Rejection of claims 1-3 and 5-7 under 35 U.S.C. § 103 over Noznick
The applicant argues that claim 1 is amended to exclude glycerols and therefor Noznick fails to meet this negative limitation.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, it is noted that the term “glycerols” is considered 
The applicant argues that Nozvick does not teach larch arabinogalactan as an emulsifier.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in MPEP 2112.01:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The instant Specification states: “A suitable emulsifier is larch arabinogalactan” ([0065]); Noznick teaches “larch tree arabinogalactan” (col 1:65-66 as the carbohydrate. As such, since “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”; despite the difference in the descriptions of the compound larch arabinogalactan, since the same chemical compound is referred to by both applicant and Noznick, the chemical properties must be the same. See MPEP 2112.01(II). 

The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in MPEP 2112.01(II), “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Therefore, while Noznick does not teach the larch gum as a liquid, the property of the state of matter is inherent to both the claimed matter and the matter taught by Noznick since they are considered identical or substantially identical chemical species.  

2) Rejection of claim 4 under 35 U.S.C. § 103 over Noznick and Kawasaki
The applicant argues that claim 4 depends from claim 1 and is therefore allowable.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that claim 1 is properly rejected.  Since applicant did not set forth additional arguments regarding the correctness of the rejection of claim 4, the rejection of claim 4 is considered proper. 
	
	


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612